DETAILED ACTION
The status of the claims stands as follows:
Pending claims:	1-3, 5, 11, 14, 17, 20, 27-32, 34, 39, and 66-70
Withdrawn claims: 				31, 32, 34, 39, and 66-70
Previously cancelled claims: 	4, 6-10, 12-13, 15-16, 18-19, 21-26, 33, 35-38, and 40-65
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-3, 5, 11, 14, 17, 20, and 27-30
Currently rejected claims:			1-3, 5, 11, 14, 17, 20, and 27-30
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 11, 14, 17, 20, and 27-30) in the reply filed on 01/21/2022 is acknowledged.
Claims 31, 32, 34, 39, and 66-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the RTE or RTD food product including the bioactive dairy composition has a retained bioactive IgG level of 20-90% following heating”; however, it is unclear if the term “heating” recited in this phrase applies to the heat treatment of the bioactive dairy composition as recited in line 6 of claim 1 or if the term applies to a separate heat treatment wherein the combination of the RTE or RTD product and the bioactive dairy composition undergoes a separate heat treatment.  Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11, 14, 17, 20, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 8,062,687).
Regarding claim 1, Carrol teaches a ready-to-eat (RTE) or ready-to-drink (RTD) food product (corresponding to beverages, jelly, or yoghurt (column 17, lines 32-38, 43-47)) including a heat-treated (corresponding to conducting the method of preparing the composition at a temperature of 20-60°C (column 8, lines 57-59)) liquid or semi-liquid (corresponding to liquid including suspension of solid in a liquid (column 3, lines 64-65)) bioactive dairy composition (column 6, lines 52-53) having a pH of less than about 5.0 (column 8, lines 33-34), which overlaps the claimed pH range, the bioactive dairy composition including: a bioactive powder including a colostrum powder (column 12, line 24) and/or milk powder (column 6, lines 55-57), immunoglobulin G (IgG) (column 10, lines 33-36), water (corresponding to reconstituted powder (column 6, line 56) and “made up with water”(column 28, line 46), and a food grade acid (corresponding to lactic acid for pH adjustment (column 28, lines 46-47).  Carroll also teaches that the bioactive dairy composition has been heat-treated to about 60°C (column 8, lines 57-59) and has a retained bioactive IgG level of about 35-90% (column 7, lines 27-29), which falls within the claimed temperature and retained content ranges. 
Regarding claim 3, 
Regarding claim 11, Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition has a pH of less than about 5.0 (column 8, lines 33-34), which overlaps the claimed pH range.
Regarding claim 14,  Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition contains about 0.01% w/w to 100% w/w IgG (column 5, lines 3-8), which overlaps the claimed content.
Regarding claim 17,  Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition contains about 0.01% w/w to 100% w/w protein (corresponding to lactoferrin, lysozyme, immunoglobulins, glycomacropeptide, and mixtures thereof (column 5, lines 3-13), which overlaps the claimed content.
Regarding claim 20, Carroll teaches the invention as disclosed above in claim 1, including the bioactive dairy composition contains a sweetening agent (corresponding to naturally-occurring lactose found in milk and colostrum (column 23, lines 54-58)).
Regarding claim 27, Carroll teaches the invention as disclosed above in claim 1, including the RTD or RTE food product is an acidified dairy beverage, drinking yoghurt with live organisms (corresponding to probiotic yoghurt), acidified milk spread (corresponding to quarg), or a carbonated beverage (column 10, lines 58-63).
Regarding claim 30, Carroll teaches the invention as disclosed above in claim 1, including the RTD or RTE food product is a set yoghurt or stirred yoghurt (column 10, lines 60-61).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 8,062,687) as applied to claim 1 above, as evidenced by Gumus (Gumus, C., “Utilization of Natural Emulsifiers and Their Derivatives to Formulate Emulsion-Based Delivery Systems for Hydrophobic Nutraceuticals”, May 2017, Doctoral Dissertations at University of Massachusetts Amherst).
Regarding claim 2, Carroll teaches the invention as disclosed above in claim 1, including the composition including milk powder (column 6, lines 55-57).  Since milk contains lecithins, whey proteins, and caseins which are food emulsifiers as evidenced by Gumus (page 40, paragraph 2; page 49, paragraph 2), the composition includes an emulsifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 8,062,687) as evidenced by Gumus (Gumus, C., “Utilization of Natural Emulsifiers and Their Derivatives to Formulate Emulsion-Based Delivery Systems for Hydrophobic Nutraceuticals”, May 2017, Doctoral Dissertations at University of Massachusetts Amherst) as applied to claim 2 above.
Regarding claim 5, Carroll teaches the invention as disclosed above in claim 2, including the bioactive dairy composition comprises about 0.01% w/w to 100% w/w IgG (column 5, lines 3-8) and further comprises phospholipids (column 10, lines 45-49).  The disclosed amount of IgG in the composition includes values for phospholipid content that overlap the claimed range.  Therefore, a selection of a value within the overlapping range renders the claim obvious.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 8,062,687) as applied to claim 27 above, in view of Heneghan (Heneghan, C., “Why demand for aseptic packaging is increasing”, 2016, Food Dive, https://www.fooddive.com/news/whydemand-for-aseptic-packaging-isincreasing/424854/#:~:text=The%20aseptic%20packaging%20process%20allows,the%20retailer%20and%20consumer%20levels).
Regarding claim 28, 
However, Heneghan teaches that aseptic packaging is used for dairy-based foods and beverages (page 1, paragraph 3) to lengthen product shelf-life to 6-12 months at ambient temperature (page 2, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the food product of Carroll to be aseptically packed to have a shelf life at ambient temperature of 6-12 months as taught by Heneghan.  Since Carroll discloses that the food product includes dairy foods and beverages with an extended shelf life due to a microbial count of less than 10 cfus/ml, but does not disclose a method for packing the product, a skilled practitioner would be motivated to consult Heneghan in order to determine a suitable method of packing a dairy food or beverage to maintain its microbial count of less than 10 cfus/ml.  In consulting Heneghan, the practitioner would find that the product is stable at ambient temperature for 6-12 months, which means that the product also has a shelf life at ambient temperature of 3-5 months.  Therefore, the claim is rendered obvious.
Regarding claim 29, Carroll teaches the invention as disclosed above in claim 28, including the RTD or RTE food product has a retained IgG bioactivity of about 35-90% (column 7, lines 27-29) and has a shelf life at ambient temperature of up to 12 months (Heneghan, page 2, paragraph 4).  Although Carroll discloses this level of retained IgG after the heat treatment of the product, its disclosure of producing a product with an extended shelf-life and retained bioactivity (column 1, lines 25-29) at least suggests that maintaining an amount of IgG within the disclosed range throughout the shelf life of the product is desirable, thereby rendering the claim obvious.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791